Citation Nr: 1048115	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  08-14 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to an effective date prior to March 1, 2001 for 
the Veteran's award of a 70 percent rating for PTSD and total 
disability rating based upon individual unemployability (TDIU), 
for accrued benefits purposes.

3.  Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from February 19, 1948 to 
December 8, 1949, from July 24, 1950 to July 23, 1950, from 
November 5, 1954 to October 31, 1955, from January 24, 1958 to 
June 21, 1961, and from June 22, 1961 to March 2, 1962.  He died 
in August 2005.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.

The issues of entitlement to service connection for the cause of 
the Veteran's death and entitlement to an effective date earlier 
than March 1, 2001 for the Veteran's award of a 70 percent rating 
for PTSD and entitlement to TDIU for accrued benefits purposes 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The appellant's claim for DIC benefits under 38 U.S.C.A. § 1318 
has no legal merit as the Veteran died more than 5 years 
following his separation from active service and was not 
receiving or entitled to receive compensation at the 100 percent 
rate for the 10-year period immediately preceding his death.
CONCLUSION OF LAW

The criteria for an award of DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. 
§§ 1318, 5107, 5109A (West 2002); 38 C.F.R. § 3.22 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In pertinent part, 38 U.S.C.A. § 1318 authorizes the payment of 
DIC to a surviving spouse in cases where a veteran's death was 
not service-connected, provided that the veteran was in receipt 
of or "entitled to receive" compensation at the rate of a 100 
percent (total) rating due to service-connected disability for a 
period of at least five years from the date of his discharge or 
release from active duty, or for 10 or more years immediately 
preceding his or her death.

The appellant filed her claim for DIC benefits in August 2005.  
This was after VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, in January 2000, to restrict 
the award of DIC benefits to cases where the veteran, during his 
or her lifetime, had established a right to receive total 
service-connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established such 
right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 21, 
2000).  The regulation, as amended, specifically prohibits 
"hypothetical entitlement" as an additional basis for 
establishing eligibility.

Historically, the Veteran had filed a claim of service connection 
for PTSD on October 30, 1997.  He last served on active duty in 
1962.  A July 1998 RO rating decision granted service connection 
for PTSD, and assigned an initial 10 percent evaluation effective 
to the date of claim; October 30, 1997.  In a VA Form 21-4138 
filed in October 1998, the Veteran filed a notice of disagreement 
(NOD) with respect to the initial 10 percent rating assigned.  
The RO furnished the Veteran a Statement of the Case (SOC) in 
December 1998.

Thereafter, the RO closed out the Veteran's appeal regarding the 
initial rating assigned for PTSD as the Veteran failed to submit 
a timely filed substantive appeal within one year of notice of 
the adverse decision.  38 C.F.R. § 20.302(b).  That decision, 
therefore, is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 
20.300, 20.302.

The record next reflects that, on March 1, 2001, the Veteran 
filed a claim for an increased rating for PTSD.  A November 2002 
RO rating decision awarded a 70 percent rating for PTSD effective 
to the date of claim; March 1, 2001.  The RO also awarded TDIU 
effective March 1, 2001.  In October 2003, the Veteran filed an 
NOD with the RO's November 2002 decision by requesting an 
effective date to November 1, 1997 for the award of TDIU as well 
as increased compensation for PTSD.  An SOC was issued in April 
2004.  In a written statement received by the RO in June 2004, 
the Veteran filed a substantive appeal with respect to this 
issue.

Unfortunately, the Veteran died in August 2005 while his appeal 
was pending to the Board.  In an SOC dated March 2007, the RO 
asserted that the appellant had no legal right to pursue accrued 
benefits based on the continuance of her husband's appeal, as the 
claim died with the Veteran.  

The Board, respectfully, disagrees with this determination. 

The appellant filed a claim for accrued benefits under 
38 U.S.C.A. § 5121(c) within one year of his death, which derives 
from the Veteran's pending claim for an earlier effective award 
for TDIU and increased compensation for PTSD.  See Jones v. West, 
136 F.3d 1296 (Fed. Cir. 1998); Taylor v. Nicholson, 12 Vet. App. 
126 (2007).  Thus, the appellant has properly appealed the issue 
of entitlement to an earlier effective date of award which 
requires both jurisdictional findings regarding the filing of 
formal and informal claims, as well as a determination as to 
whether it is factually ascertainable that an increase in 
disability occurred within one year from that date of the filing 
for an increased rating.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

The Board also notes that, in Rudd v. Nicholson, 20 Vet. App. 
296, 300 (2006), the United States Court of Appeals for Veterans 
Claims (Court) held that when a rating decision is final, only a 
request for a revision premised on CUE could result in the 
assignment of earlier effective date.  A freestanding claim for 
an earlier effective date, once the appeal becomes final, 
attempts to vitiate the rule of finality.

At this point, the Board finds that it would be potentially 
prejudicial to the appellant in applying law and adjudicating 
factual issues which have not been considered by the RO.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  As such, the accrued 
benefits issue will be remanded to the RO for consideration of 
the claim on the merits.

Nonetheless, the Board may reach a decision on the appellant's 
claim for DIC benefits under 38 U.S.C.A. § 1318.  It is 
undisputed that the Veteran died more than 5 years following his 
separation from active service.  Thus, this potential avenue of 
compensation is not available to the claimant.

The Veteran filed his original claim of service connection in 
October 1997, and died in August 2005.  The appellant has argued 
the Veteran's entitlement to a 100 percent rating effective to 
his original claim filed in October 1997.  Even assuming a 100 
percent rating effective to October 1997, the claim of 
entitlement to DIC benefits under 38 U.S.C.A. § 1318 must still 
fail as a matter of law as the Veteran's 100 percent rating would 
not been have been in effect for the 10-year period immediately 
preceding his death.  See 38 U.S.C.A. § 5110(a) (the effective 
date of award based on an original claim shall not be earlier 
than the date of receipt of application).

As the appellant has not alleged an earlier filing of the 
original PTSD claim or CUE in a rating decision prior to October 
1997, the Board finds no legal basis on which a claim of DIC 
benefits under 38 U.S.C.A. § 1318 could prevail in this case.  
The claim of entitlement to DIC benefits under 38 U.S.C.A. 
§ 1318, therefore, is denied. 

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008).  The VCAA 
does not apply in the instant case as the relevant facts 
necessary for the determination to be made (the date of the 
Veteran's separation from service, the date of his original 
service connection application for PTSD, and the date that he 
died) are not in dispute, and whether the appellant is eligible 
for DIC benefits under 38 U.S.C.A. § 1318 is wholly a matter of 
interpretation of the pertinent statute on the facts of this 
case.  The Court has held that when the interpretation of a 
statute is dispositive of the issue on appeal, neither the duty 
to assist nor the duty to notify provisions of the VCAA are 
implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  Also, the VA 
General Counsel has held that the notice and duty to assist 
provisions of the VCAA are inapplicable where, as here, 
undisputed facts render a claimant ineligible for the benefit 
claimed and further factual development could not lead to an 
award. VAOPGCPREC 5-2004 (June 23, 2004).

ORDER

The claim for DIC benefits under 38 U.S.C.A. § 1318 is denied.

REMAND

The Board regrets any further delay in adjudicating the claim of 
service connection for the cause of the Veteran's death, but 
finds that further evidentiary development is necessary prior to 
further appellate review.

At the time of his death, the Veteran had been service-connected for 
PTSD, rated as 10 percent disabling from October 30, 1997 to February 
28, 2001 and 70 percent disabling beginning on March 1, 2001; 
bilateral tinnitus, rated as 10 percent disabling since March 10, 
1976; concussion type hearing loss, rated as noncompensable since 
March 24, 1954; and scars of the chin and left chest, rated as 
noncompensable since March 24, 1954.  The Veteran was awarded TDIU 
effective March 1, 2001.

In Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007), the Court 
held that for DIC benefits, VCAA notice must include (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected. 

To date, the appellant has not been provided a notice which 
satisfies the Hupp requirements.  The case is remanded, in part, 
for corrective VCAA notice.

The Board next notes that the Veteran died on August [redacted], 2005 at 
the age of 72 years.  His death certificate lists the immediate 
causes of death as cardiac arrhythmia with an onset of minutes 
prior to death and coronary artery disease with an onset of years 
prior to death.  Other significant conditions contributing to 
death, but not resulting in death, were identified as diabetes 
mellitus, hypertension and obesity.  The Veteran reportedly died 
at Arrowhead Regional Medical Center.

A review of the record appears to reflect that the coroner who 
signed the Veteran's death certificate obtained cause of death 
information by means of a conversation with the Veteran's 
treating VA physician, who was not with the Veteran at the time 
of his death.  See VA clinical record dated August [redacted], 2005.  

The appellant has described the Veteran has dying as a result of 
a heart attack.  Prior to any further review, the Board is of the 
opinion that the Veteran's terminal records from Arrowhead 
Regional Medical Center should be obtained (if possible) as these 
records are clearly relevant to the cause of death claim on 
appeal.

For DIC claims under 38 U.S.C.A. § 5103A(a), VA is required to 
provide any further assistance, such as medical examination or 
opinion, when a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  DeLaRosa v. 
Peake, 515 F.3d 1319 (Fed. Cir. 2008).  In this case, the Veteran 
was service-connected for PTSD.  In support of her claim, the 
appellant has submitted medical articles describing a research 
study by Dr. Boscarino, who posits that PTSD causes and/or 
contributes to cardiovascular disease.

The Board is cognizant that research is being conducted into the 
possible theory that PTSD causes and/or contributes to the 
development of cardiovascular disease.  In fact, the Board 
observes that VA has created a presumption of service connection 
for strokes and heart disease involving former prisoners of war 
(POWs).  38 C.F.R. § .309(c).  In pertinent part, the interim 
final rule which cites the studies conducted by Dr. Boscarino 
states as follows:

The 2003 VA study analyzed records of inpatient and 
outpatient treatment from VA and HCFA records to 
determine whether POWs had an increased incidence of 
certain diseases in comparison to the non-POW 
controls.  The study detected small increases in the 
incidence of hypertension and myocardial infarction 
among some, but not all of the subpopulations 
examined, and not all of the findings were 
statistically significant.  However, the study did 
find a statistically significant increased incidence 
of hypertension and chronic heart disease among World 
War II veterans with PTSD (odds ratio = 1.25 for 
hypertension and 1.19 for chronic heart disease).  The 
conclusion that PTSD may be associated with 
cardiovascular disorders is also supported by a 1997 
study finding that Vietnam veterans diagnosed with 
PTSD had a significantly increased risk of circulatory 
disease many years after service.  (Boscarino JA. 
Diseases Among Men 20 Years After Exposure to Severe 
Stress: Implications for Clinical Research and Medical 
Care. Psychosom Med 1997; 59:605-14.)

69 Fed. Reg. 60087 (Oct. 7, 2004).

Notably, the guidelines for establishing presumptions of service 
connection for former POW's only require limited/suggestive 
evidence that it is biologically plausible than an increased risk 
of disease exists between POW service circumstances and the 
disease process at issue.  38 C.F.R. § 1.18.  Notably, POWs are 
regarded as undergoing substantial hardships during their 
confinement.

The Board notes, however, that VA has not created a presumption 
of service connection for CAD as secondary to Veteran's with PTSD 
who are not POWs, and the POW presumptions have no application in 
this case.  

Nonetheless, the Board finds that medical opinion is necessary in 
order to determine whether a service-connected disability caused 
or materially contributed to the cause of the Veteran's death.


Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant and her representative 
VCAA notice that complies with the Court's 
decision in Hupp v. Nicholson, 21 Vet. App. 342, 
352 (2007), that includes (1) a statement that, at 
the time of his death, the Veteran was in receipt 
of a 70 percent rating for PTSD, a 10 percent 
rating for bilateral tinnitus, a noncompensable 
rating for concussion type hearing loss, and a 
noncompensable rating for scars of the chin and 
left chest; (2) an explanation of the evidence and 
information required to substantiate a DIC claim 
based on a previously service-connected condition; 
and (3) an explanation of the evidence and 
information required to substantiate a DIC claim 
based on a condition not yet service-connected.

2.  Assist the appellant in obtaining the 
Veteran's terminal records from Arrowhead Regional 
Medical Center on August [redacted], 2005.

3.  Upon completion of the above, send the claims 
folder to a cardiologist to obtain opinion as to 
the probable causes of the Veteran's death.  
Following review of the claims folder, the 
examiner is requested to express opinion on the 
following questions:

	a) identify all immediate and contributory 
causes to the Veteran's death on August [redacted], 2005;

	b) whether it is at least as likely as not 
(probability of 50 percent or less) that any of 
the Veteran's service-connected disabilities 
(PTSD, bilateral tinnitus, concussion type hearing 
loss, and scars of the chin and left chest) caused 
or contributed substantially or materially to the 
cause of his death?

The term "at least as likely as not" does not 
mean within the realm of medical possibility, but 
rather the weight of medical evidence both for and 
against a conclusion is so evenly divided that it 
is as medically sound to find in favor of that 
conclusion as it is to find against it.  The 
examiner should include a complete explanation 
with his or her opinion, based on findings on 
examination and information obtained from review 
of the record including any medical studies 
speaking to the potential causal relationship 
between PTSD and cardiovascular disease.  If the 
examiner is unable to provide the requested 
opinions, the examination report should so state.

4.  Thereafter, readjudicate the claims on appeal.  
In particular, the claim of entitlement to an 
effective date prior to March 1, 2001 for the 
Veteran's award of a 70 percent rating for PTSD 
and TDIU for accrued benefits purposes must be 
adjudicated on the merits.  If any benefit sought 
on appeal remains denied, the appellant and her 
representative should be furnished a supplemental 
statement of the case and an appropriate period of 
time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


